                                                                               FILED          - - LODGED
                                                                -r==a::.:R_:;;:EC:::.=E~/VE:,!::D--=~=.:CQgOPY


 1                                                                         NOV 2 O 2019
 2

 3
 4
 5                      IN THE UNITED STATES DISTRICT COURT
 6                               FOR THE DISTRICT OF ARIZONA
 7
 8   ·United States of America,                       No. CR-18-00223-TUC-RCC(DTF)
 9                  Plaintiff,
                                                      STIPULATION OF EXHIBITS
10   v.
11   Scott Daniel Warren,
12
                    Defendant.
13
14
15
            Counsel stipulate the following Defense exhibits were presented to the jury for use
16
     during deliberation:
17
     201, 202, 203B, 215, 216, 217, 256, 257, 258 and 261.
18
19
20
21
22

23          Date                                         De'fense Counsel Signature
24
25          Date
26
27
28
